Citation Nr: 0609575	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-09 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

Subsequent to receipt of the substantive appeal in March 
2004, service connection was granted for tinnitus by a rating 
decision dated in April 2005.  Accordingly, there is no issue 
of fact or law before the Board pertaining to this issue.


FINDINGS OF FACT

1.  A Board decision dated in July 1979 denied service 
connection for defective hearing.

2.  The additional evidence received since the time of the 
final Board decision in July 1979 does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen entitlement to 
service connection for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication, a letter dated in October 2002 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran was also accorded a VA examination in August 
2003.  38 C.F.R. § 3.159(c)(4).  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess/Hartman v. Nicholson, Nos. 
01-1917, 
02-1506 (U. S. Vet. App. March 3, 2006). 

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2004).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
was filed in April 2002.  Therefore, the current, amended 
regulation applies.

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, in the case of 
sensorineural hearing loss, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Additionally, for the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).  

The RO denied service connection for defective hearing in 
December 1977, and notified the veteran of the decision in 
January 1978.  Although the veteran perfected his appeal in 
June 1978, the Board denied service connection in July 1979, 
and that decision is final.  38 U.S.C.A. § 7105(c).  The 
matters under consideration in this case at that time were 
whether the veteran had left ear hearing loss for VA 
purposes, and whether the veteran's right ear hearing loss 
was related to service.  In order for the veteran's claim to 
be reopened, evidence must have been presented or secured 
since the 1979 Board decision on the merits which is relevant 
to, and probative of, these matters.

The evidence of record at the time of the July 1979 Board 
decision which was relevant to the veteran's claim for 
service connection included the veteran's service medical 
records, the September 1977 VA examination report, and a 
November 1977 VA audiological evaluation.  The additional 
evidence added to the record since that decision includes a 
VA employment medical examination report dated in August 
1970; VA treatment records dated from September to November 
1978; private treatment records dated from March 2002 to 
October 2002, including two audiological evaluations dated in 
March 2002 and May 2002; a VA examination report dated in 
August 2003; a followup VA opinion dated in April 2005; and a 
letter from the veteran's spouse dated in August 2005.

The Board denied the veteran's claim for entitlement to 
service connection for bilateral hearing loss in July 1979.  
At that time, there was no evidence that the veteran had left 
ear hearing loss for VA purposes, or that his right ear 
hearing loss was related to service, and that continues to be 
the case.  The March 2002 private audiological evaluation 
shows a significant level of left ear hearing loss.  However, 
the May 2002 letter from the veteran's private physician 
concluded that any left ear hearing loss that existed in 
March 2002 was temporary, and had been resolved by a high 
dose of steroids.  Private audiological testing that same 
month confirmed that the veteran's left ear hearing had 
returned to levels within normal limits for VA purposes.  
April 2003 VA examination results also showed normal left ear 
hearing acuity for VA purposes.  As such, an objective 
diagnosis of chronic left ear hearing loss for VA purposes is 
still not of record.  Finally, no evidence has been submitted 
to show that the veteran's preexisting right ear hearing loss 
was aggravated by or otherwise related to the veteran's 
military service.

The veteran has repeatedly contended that his is a special 
situation, in that due to his severe preexisting right ear 
hearing loss, his left ear is his sole means of hearing.  As 
such, he asserts that he should be granted greater 
consideration than other claimants under the controlling 
regulations.  However, the Board is constrained to apply the 
law as Congress has created and it cannot extend benefits out 
of sympathy for a particular claimant.  See Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992); see also 38 U.S.C.A. 
§ 7104(c). 

Accordingly, although the evidence submitted since the last 
final decision is "new," as it had not been previously 
considered by VA, it is not "material," because it does not 
show that the veteran has a current diagnosis of left ear 
hearing loss for VA purposes, or that his preexisting right 
ear hearing loss was aggravated by or is otherwise related to 
service.  Accordingly, the issue of entitlement to service 
connection for bilateral hearing loss is not reopened.

As new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for bilateral hearing loss is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


